Citation Nr: 1126536	
Decision Date: 07/14/11    Archive Date: 07/21/11

DOCKET NO.  98-18 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1. Entitlement to an initial evaluation in excess of 10 percent from April 11, 1974, to October 6, 1999, for post-traumatic stress disorder (PTSD) with bipolar disorder (previously classified as depressive disorder) (hereinafter "PTSD"). 

2. Entitlement to an evaluation in excess of 50 percent for PTSD from           October 7, 1999.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a July 1998 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which awarded service connection for depression with anxiety and assigned an initial 10 percent evaluation effective December 7, 1994.  

By way of an August 2000 rating decision, the RO increased the disability rating to 30 percent effective October 7, 1999. Through a December 2001 decision,                 the Board awarded an earlier effective date of April 11, 1974 for the initial award of service connection and 10 percent rating for the depressive disorder. In June 2002, the RO effectuated the award and assigned a 10 percent rating from April 11, 1974. In June 2006, the RO granted service connection for PTSD as related to the service connected bipolar disorder (which essentially recharacterized the Veteran's service-connected psychiatric disability) and assigned a single 50 percent rating from April 6, 2000. The disability previously classified as depressive disorder was reclassified as PTSD with bipolar disorder, which is reflected on the cover page of the instant decision.  

As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, it follows that his claim remains in controversy as less than the maximum benefit available has been awarded. See AB v. Brown, 6 Vet. App. 35 (1993). 

The Veteran appeared before a now retired Veterans Law Judge (VLJ) of the Board in September 2001. The Veteran was afforded the opportunity for a new hearing in August 2008 before the judge who would ultimately decide this case, which              the Veteran declined. The Veteran asked that his claim be considered based on        the evidence of record. The Board notes that the Veteran presented testimony at a hearing before his local RO in November 2006. The hearing transcripts both           have been associated with the claims folder.  

The matters were previously before the Board in November 2008. At that time,         the Board determined that the criteria for an initial evaluation in excess of                 10 percent for PTSD between April 11, 1974, and October 6, 1999, had not been met. While the Board found that the criteria for a 50 percent evaluation for PTSD from October 7, 1999, had in fact been met, the Board determined that no higher rating was warranted from that point.  

The Veteran appealed the November 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court). In June 2009, the Court issued an Order vacating that part of the November 2008 Board decision which denied an initial rating in excess of 10 percent prior to October 7, 1999, for PTSD and in excess of 50 percent thereafter, and remanded the matter for compliance with            the instructions in a June 2009 Joint Motion for Remand (Joint Motion). 

Pursuant to the directions of Joint Motion, the Board in January 2010 remanded  this case back to the RO for specified evidentiary development -- namely, to obtain any available Vocational Rehabilitation records and to address possible referral of the Veteran's claims to the Under Secretary for Benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under                   38 C.F.R. § 3.321(b)(1). The requested actions were completed and the case returned to the Board.

More recently, in May 2011, the Veteran's attorney provided additional evidence comprised of a private psychiatrist's treatment summary, VA outpatient records, and a statement from the Veteran. While this new evidence was not formally accompanied by a waiver of RO initial consideration, it is readily apparent from the associated cover letter that the Veteran's attorney wanted the Board to directly consider this evidence in connection with the Veteran's appeal. The Board thereby accepts this evidence for inclusion in the record. 

As another preliminary consideration, the Board finds that the record raises a new claim for entitlement to a TDIU. The Veteran's attorney through May 2011 correspondence raised this issue, citing the Veteran's service-connected psychiatric disability as the condition underlying limitation in employment capacity. See e.g., Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (when a claimant submits evidence of a disability and makes a claim for the highest rating possible, and furthermore submits evidence of unemployability, VA must consider entitlement to a TDIU). Moreover, the Veteran's TDIU claim is inextricably intertwined with the increased rating issue that is already before the Board. Thus, the Board assumes jurisdiction over the TDIU claim. See VAOPGCPREC 6-96 (Aug. 16, 1996).            See also Rice v. Shinseki, 22 Vet. App. 447 (2009). 

The appeal is again REMANDED to the Regional Office. VA will notify                the Veteran if further action is required on his part.


REMAND

The Board finds that still further evidentiary development is required before a comprehensive decision may be issued upon the Veteran's claims.

First and foremost, is that the Veteran undergo a new VA Compensation and Pension examination to evaluate his mental status, and the severity and extent of symptomatology attributable to service-connected psychiatric disability. Records indicate that he last underwent such an examination in June 2005. Though in adjudicating the Veteran's appeal, a significant portion of the review will emphasize the remote history of service-connected disability, it cannot be overlooked that         the Veteran is also seeking a disability rating in excess of 50 percent corresponding to the current severity of psychiatric disability. Given this fact, an interval of more than six years since the last VA Compensation and Pension examination is simply too long to have an accurate assessment of his present condition. Therefore,                  the Board is remanding this case to schedule a more contemporaneous VA examination. See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ...the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination."). See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Since the case is being remanded for the above indicated reason, there is also a reasonable likelihood that more recent VA outpatient treatment records will be available over the remand period. Previous records on file were from the East Orange Campus of the VA New Jersey Health Care System (HCS), but are dated through May 2010. The RO/AMC should obtain all additional available VA medical records and associate them with the claims file. Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is deemed to have constructive knowledge of all VA records and such records are considered evidence of record at the time a decision is made). See also 38 C.F.R. § 3.159(c)(2) (VA will undertake reasonable efforts to obtain relevant records in the custody of a Federal department or agency).

It is furthermore essential that all future adjudication of this appeal properly consider the complete avenues of recovery open to the Veteran in his increased rating claim, both under the VA rating schedule, and on an extraschedular basis. Regarding the latter, under 38 C.F.R. § 3.321(b)(1), the VA Under Secretary for Benefits or the Director, Compensation and Pension Service may approve an extraschedular rating in the exceptional case where the schedular evaluations are found to be inadequate. There is an outstanding issue in this case of whether          the Veteran by virtue of his service-connected psychiatric disability has been rendered particularly unable to pursue his chosen vocation in the legal profession, and whether if so, this constitutes an exceptional circumstance which must be           set forth in rating his condition. The June 2009 Joint Motion identified this as an issue in the case requiring more detailed discussion. The Board likewise recognizes the need to fully address the potential application of an extraschedular rating,              in terms of limitation upon the Veteran's capacity to work as an attorney, as well as in other areas of gainful employment.

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

On remand, the standard articulated in the Thun decision must be duly applied           in determining the Veteran's possible entitlement to an increased rating on an extraschedular basis, along with a thorough review of all material evidence pertaining to the severity of his service-connected psychiatric disability.  

Moreover, also necessary is preliminary development and consideration of              the Veteran's newly raised claim for a TDIU. Initially, the Veteran should be provided correspondence advising him of the procedures for the development of this claim under the Veterans Claims Assistance Act of 2000. Next, he should be afforded the opportunity to complete a formal TDIU application                           (VA Form 21-8940).


Finally, the Board points out that there is indication of relevant private medical evidence that has not been associated with the claims file. In May 2011 correspondence, the Veteran's attorney makes reference to a December 2009 private psychiatrist's evaluation report, and a February 2011 addendum report.    The February 2011 four-page addendum is clearly of record. However, the Board cannot locate the December 2009 report within the claims file. Under these circumstances, VA has a duty to attempt to procure a copy of this private treatment provider's earlier report. See generally, Savage v. Shinseki, 24 Vet. App. 259 (2011).

Accordingly, the case is REMANDED for the following action:

1. The RO should contact the East Orange Campus of the VA New Jersey, and request copies of all available records of treatment from that facility dated since             May 2010. All records and responses received should be associated with the claims file.

2. Prior to further consideration of the claim for a TDIU, the RO should send the Veteran a VCAA letter                   in accordance with 38 U.S.C.A. §§ 5102, 5103 and 5103A (West 2002 & Supp. 2010), and all other applicable legal precedent.

3. Also send the Veteran a copy of VA Form 21- 8940, Formal Application for a TDIU.

4. Contact the Veteran and request that he complete         a medical authorization and release form                        (VA Form 21-4142) for obtaining a December 2009 evaluation report from Dr. M.L.C., a psychiatrist.          Then obtain the records at issue based upon the response received from the Veteran.

5. Then schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD. The claims folder must be provided to and reviewed by the examiner in conjunction with the examination. All indicated tests and studies should be performed, and all findings should be set forth in detail.  It is requested that the VA examiner indicate all present symptoms and manifestations attributable to the Veteran's service-connected PTSD (as well as bipolar disorder,           as another psychiatric condition previously found to have been service-related), in accordance with the rating criteria specified at 38 C.F.R. § 4.130, Diagnostic Code 9411. The examiner should assign a Global Assessment of Functioning (GAF) score and explain the basis for this finding. 

The VA examiner is then requested to provide an opinion as to whether the Veteran is incapable of securing and maintaining substantially gainful employment due to the severity of his service-connected psychiatric disability.                In providing the requested determination, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disability,          as distinguished from any nonservice-connected physical or mental condition. The requested opinion must also take into consideration the relevant employment history and educational history, or lack thereof. In addition, the VA examiner should address the extent of impact of  service-connected disability upon the Veteran's ability to engage in his chosen vocation as an attorney, as well as to participate in other forms of gainful employment.
If an opinion cannot be rendered without resorting to pure speculation, please explain why this is not possible.
6. The RO should then review the claims file. If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication. Stegall v. West,           11 Vet. App. 268 (1998).

7. Thereafter, the RO should readjudicate the claims for increased rating and for a TDIU in light of all additional evidence received. In readjudicating the increased rating claims on appeal, the RO should provide thorough consideration of the availability of an extraschedular rating for the  service-connected PTSD, including under the framework elaborated upon in Thun v. Peake, 22 Vet. App. 211 (2008). If the benefits sought on appeal are not granted, the Veteran and his attorney should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated. The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A.         §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

